IN THE SUPREME COURT OF PENNSYLVANIA
                                 MIDDLE DISTRICT


ALAN ZIEGLER, NICOLAS BENE,                  :   No. 22 MM 2020
LISSETTE CHEVALIER, JOSE MUNOZ,
AND EFRAIN CABAN INDIVIDUALLY AND
ON BEHALF OF ALL SIMILARLY
SITUATED PERSONS,

                   Petitioners


             v.



THE CITY OF READING, AND READING
AREA WATER AUTHORITY,

                   Respondents


                                     ORDER



PER CURIAM

     AND NOW, this 8th day of May, 2020, the "Petition for Extraordinary Relief" is

DENIED.